UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4666


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DARIUS STEPHEN MCNAIRY,

                       Defendant - Appellant.



                              No. 14-4686


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

BRIAN EUGENE HARGRAVE,

                       Defendant - Appellant.




Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00008-CCE-2; 1:14-cr-00008-CCE-1)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant. Ripley
Rand, United States Attorney, Lisa B. Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Darius      McNairy    and     Brian         Hargrave       appeal      the    district

court’s      criminal     judgments       entered          pursuant      to    their    guilty

pleas to charges of violating the Hobbs Act and using a firearm

during a crime of violence, and sentencing them to 140 and 147

months’      imprisonment,         respectively.              On       appeal,       Appellants

challenge only their Hobbs Act convictions.                           We affirm.

       The    Hobbs     Act   makes      it     a    crime       to    commit      robbery    or

extortion to obstruct, delay, or affect commerce or the movement

of any commodity in commerce.                  18 U.S.C. § 1951(a) (2012).                   The

Hobbs Act “requires proof of two elements: (1) the underlying

robbery      or   extortion    crime,         and    (2)    an    effect      on     interstate

commerce.”         United States v. Williams, 342 F.3d 350, 353 (4th

Cir. 2003).         Proof that a business acquired supplies or goods

from   out-of-state        sources       will       normally      satisfy       the    commerce

element.          See   Stirone     v.   United       States,          361 U.S. 212,   215

(1960); see also United States v. Curcio, 759 F.2d 237, 241 (2d

Cir. 1985). Commerce is also affected if the robbery depletes

the assets of the business.              Williams, 342 F.3d at 354-55.

       Appellants contend that the district court lacked subject

matter jurisdiction over this case because the commerce element

was    not    proven.         To    the       contrary,          the     commerce      element

“implicates the power of Congress to regulate the conduct at

issue, not the jurisdiction of the court to hear a particular

                                               3
case.”        Cf. United States v. Carr, 271 F.3d 172, 178 (4th Cir.

2001)     (construing           the    commerce        element       in    the     federal       arson

statute, 18 U.S.C. § 844(i) (2000) *).                                Therefore, Appellants

“merely       contest[]         the    sufficiency        of    the       evidence       supporting

that element of the offense.”                  Id.

      In the context of guilty pleas, Rule 11(f) of the Federal

Rules of Criminal Procedure explains that “the court should not

enter     a    judgment         upon    such    []      plea[s]       without       making        such

inquiry as shall satisfy it that there is a factual basis for

the plea[s].”             Fed. R. Crim. P. 11(f).                    Because Appellants did

not   object        to    the    factual      basis      for    their       pleas        before    the

district court, our review is for plain error.                               United States v.

Massenburg,         564 F.3d 337,   342       (4th    Cir.       2009).         Under    this

standard,       Appellants            must   show      that     an    error        (1)    occurred,

(2) was plain, and (3) affected their substantial rights.                                         Id.

at 342-43 (citing United States v. Olano, 507 U.S. 725, 732

(1993)).        Even then, we will only exercise our discretion to

correct       the    error       if    it    “seriously         affect[s]          the    fairness,

integrity or public reputation of judicial proceedings.”                                     Olano,
507 U.S. at 732 (citations, alterations, and internal quotation

marks omitted).


      *
          The current version is available at 18 U.S.C. § 844(i)
(2012).



                                                   4
     We find no error in the district court’s acceptance of the

factual basis for Appellants’ guilty pleas, plain or otherwise.

Appellants stole cash from a North Carolina beauty salon, which

purchased supplies from another business in Virginia.

     Appellants’       counterarguments           are   unconvincing.           That

Appellants    “only”    stole     $200       is    irrelevant.         See    United

States v. Capozzi, 347 F.3d 327, 337 (1st Cir. 2003) (noting

that Government need only show “de minimis” effect on interstate

commerce).     The factual basis need not have specified that the

beauty salon was a “commercial entity.”                 See Williams, 342 F.3d

at 352 (holding that the robbery of a drug dealer satisfied the

commerce element).      Finally, despite Appellants’ protests to the

contrary,    the    factual    basis     specified      that   the     stolen   cash

belonged to the beauty salon, not to the owner in her individual

capacity.     We thus hold that the factual basis was adequate to

satisfy the commerce element.

     Accordingly, we affirm the district court’s judgments.                        We

dispense     with   oral      argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         5